DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner interprets “the center rods” recited in claims 2-3 and 5-7 as referencing “a plurality of center rods” in line 5 of claim 1.
The Examiner interprets “the columnar closed-end holes” recited in claims 3-4 and 6-8 as referencing “a plurality of columnar closed-end holes”, as recited in line 8 of claim 1.
The Examiner interprets “the bottom parts” recited in line 2 of claim 5, as referencing bottom parts of the plurality of ring-shaped closed-end holes in line 4 of claim 1.
Allowable Subject Matter
Claims 1-8 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or suggest the method of claim 1.
A discussion of the state of the prior art is discussed below.
The prior art Nagashima et al. (US 2018/0244556A1) discloses (Figures and abstract) a method for manufacturing a multicore optical fiber comprising inserting core rods into a plurality of holes, and drawing cladding material and the core rods, but fails to disclose inserting the core rods in a plurality of columnar closed-end holes, the claimed step of forming a plurality of ring-shaped closed end holes, the 
The prior art of Nagashima et al. (US2018/0244557A1) discloses (Figures, abstract, and [0031]) a method of manufacturing a multicore optical fiber comprising inserting core rods into a plurality of holes and drawing cladding material and the core rods, but fails to disclose inserting the core rods in a plurality of columnar closed-end holes, the claimed step of forming a plurality of ring-shaped closed end holes, the claimed step of heating bottom parts of the plurality of ring-shaped closed-end holes, the claimed step of softening a plurality of center rods, and the claimed step of pulling out the plurality of center rods.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LISA L HERRING/Primary Examiner, Art Unit 1741